DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of species 1 in the reply filed on 03/11/2021 is acknowledged.

Drawings

The drawings are objected to because Fig. 24 and 27 have reference designators and brackets within a dark area of the figures making the reference designators to dark to see. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the 

Claims 1 - 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hare US Publication No. 2017/0120838 in view of Hocking US Publication No. 2016/0272196.

Regarding claim 1 Hare discloses of Fig. 1 - 5, of applicant’s a modular sensor kit (paragraph 0018 accessory mount for cameras), comprising: a modular sensor bumper configured for coupling to a vehicle and including at least one replaceable first sensor for sensing (paragraph 0018 accessory mount for attaching cameras on a vehicles bumper such that the accessory mount is a modular sensor bumper configured for coupling to a vehicle and including at least one replaceable first camera sensor for sensing); and a modular roof pod configured for coupling to the vehicle and including: at least one replaceable second sensor for sensing (paragraph 0018 accessory mount for attaching cameras on a vehicles roof such that the accessory mount is a modular roof pod configured for coupling to the vehicle and including: at least one replaceable camera second sensor for sensing);

Hare discloses a structure mounted to a vehicle with an attachable camera mounted to the roof and the bumper of the structure but does not expressively disclose sensing data; and a processor configured to receive the first data and the second data;

Hocking teaches a method of receiving camera data. Hocking teaches of Fig. 1 – 8, of applicant’s sensing data (paragraph 0038 camera images of landmarks or structures determine if the vehicle 102 has changed location such that camera images are received camera sensing data); and a processor configured to receive the first data and the second data (paragraph 0023 controller 104 perform instructions, commands and other routines in support of the processes described herein such that controller 104 receives any camera the first or second camera data). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the circuitry of Hare in a manner similar to Hocking. Doing so would result improving Hare’s invention in a similar way as Hocking – namely the ability to provide a processor to process camera image data, in Hocking invention, to the structure mounted to a vehicle with an attachable cameras in Hare invention.

Regarding claim 2 of the combination of Hare in view of Hocking, Hare further discloses of applicant’s wherein the at least one replaceable first sensor comprises at least one of a camera (paragraph 0018 accessory mount for attaching cameras on a vehicles bumper), LIDAR sensor, an ultrasonic sensor.

.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hare US Publication No. 2017/0120838 in view of Hocking US Publication No. 2016/0272196 as applied to claim 1 above, and further in view of Spata US Publication No. 2017/0144669.

Regarding claim 4 of the combination of Hare in view of Hocking, Hare discloses of applicant’s wherein each of the modular sensor bumper and the modular roof pod are configured for sensors coupled thereto (paragraph 0018 accessory mount for attaching cameras on a vehicles roof and bumper). The combination of Hare in view of Hocking teaches a structure mounted to a vehicle with an attachable camera mounted to the roof and the bumper of the structure and receiving camera data but do not expressively teach the bumper and roof are configured for having one or more additional sensors coupled thereto;

Spata teaches a vehicle roof and bumper mounted Light Detection and Ranging LIDAR sensors. Spata teaches of Fig. 1 – 5, of applicant’s bumper and roof are configured for having one or more additional sensors coupled thereto (paragraph 0024 - 0026 sensor array 210-1 includes one or more sensors capable of detecting a pothole .

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hare US Publication No. 2017/0120838 in view of Hocking US Publication No. 2016/0272196 as applied to claim 1 above, and further in view of Allen US Patent No. 5,456,396.

Regarding claim 5 of the combination of Hare in view of Hocking, Hare discloses of applicant’s wherein each of the modular sensor bumper and the modular roof pod are configured for sensors coupled thereto (paragraph 0018 accessory mount for attaching cameras on a vehicles roof and bumper). The combination of Hare in view of Hocking teaches a structure mounted to a vehicle with an attachable camera mounted to the roof and the bumper of the structure and receiving camera data but do not expressively teach the modular roof pod is configured to couple to the vehicle via at least one mounting shim;



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T MONK whose telephone number is (571)270-7454.  The examiner can normally be reached on Monday thru Friday 8am to 4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARK T MONK/Primary Examiner, Art Unit 2696